Citation Nr: 0014117	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-08 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1970.  The veteran also had service in the Marine Corps 
Reserves (both active and inactive) from approximately 
September 1970 to February 1977 and in the Montana National 
Guard from April 1977 to September 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Board notes that the veteran's appeal was first before 
the Board in April 1998. At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
obtain additional service records and to afford the veteran a 
VA audiological examination.  Review of the record indicates 
that the RO complied with the Board's directives, to the 
extent possible, as required by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Here, the RO obtained additional 
service personnel records that were available.  The RO also 
afforded the veteran a VA audiological examination in 
November 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The record contains competent clinical evidence showing 
that the veteran's hearing loss was incurred in service.



CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304 (1999).

With respect to the veteran's claim of service connection for 
bilateral hearing loss, the United States Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, Court) has held 
that the threshold for normal hearing is from zero to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  In addition, the Court opined that 38 C.F.R. 
§ 3.385 (1999), discussed below, then operates to establish 
when hearing loss can be service-connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.


II.  Factual Background

Upon pre-induction audiometric examination, in November 1966, 
the veteran's puretone thresholds, in decibels, when 
converted to ISO (ANSI) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
15
10
10
10
10

Additionally, in the right ear, the veteran's auditory 
threshold at 6000Hz was 55 decibels.  In the left ear, it was 
40 decibels at 6000Hz.  The veteran's separation examination 
is not of record, nor are any records pertaining to the 
veteran's service in the Marine Corps Reserves.  It is noted, 
however, in the veteran's DD Form 214s that he had been a 
radio/transmitter operator.

Upon enlistment examination for the Montana National Guard 
(conducted in April 1977), the veteran's puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

A January 1980 audiological examination found moderate high 
frequency hearing loss in the veteran's left ear and 
moderately severe high frequency hearing loss in the right 
ear.

Upon a February 1981 periodic examination for the Montana 
National Guard, the veteran's puretone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10

65
LEFT
25
15
10

75

Upon another periodic examination for the Montana National 
Guard (conducted in February 1985), the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10

60
LEFT
15
15
10
10
70

Upon another periodic examination for the Montana National 
Guard (conducted in March 1989), the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
35
65
LEFT
0
0
0
45
75

Upon audiometric examination conducted by the Billings 
Department of Health and Human Services in October 1993, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
25
70
LEFT
0
5
0
30
70

At his RO hearing (conducted in March 1996), the veteran 
testified that he had been a radio operator with an artillery 
unit during his first period of service.  (Transcript (T.) at 
1).  He had spent a total of 18 months in firebases during 
his first period of service.  (T. at 2).  He had not used any 
hearing protection.  (T. at 3).  The veteran clarified that 
while he had not been responsible for firing the big guns, he 
had been near the weaponry when it was fired.  Id.  After his 
first period of service, the veteran had then served with the 
active Marine Corps Reserves, from September 1972 until April 
1977.  (T. at 5).  This had also been an artillery unit.  Id.  
The veteran stated that even though this had been only one 
weekend a month and summer camp for two weeks, he had still 
been exposed to very loud noises.  Id.  In April 1977, the 
veteran had transferred to the Montana National Guard.  Id.  
The first five years of this period of service had been spent 
with a 4.2-inch mortar platoon.  Id.  In 1982, the veteran 
indicated that he had asked his company commander to transfer 
him to a scout platoon.  Id.  The veteran clarified that his 
service in the Marine Corps Reserves and in the Montana 
National Guard had involved duty once a month and two weeks 
in the summer.  (T. at 7).  Professionally, the veteran had 
been a range conservationist for the Bureau of Land 
Management.  Id.  He stated that he worked behind a computer 
quite often during the winter; during the summer, he 
monitored range studies out if the field, in a pickup truck.  
Id.  His job involved very little exposure to loud noises.  
Id.

The veteran submitted several lay statements in support of 
his claim.  The statement from his mother indicates that the 
veteran had normal hearing before serving in Vietnam.  
However, when he returned from Vietnam, the veteran's mother 
stated that she had noticed a significant hearing loss.  The 
statement from the veteran's former 1st Sergeant indicates 
that the sergeant knew the veteran for 15 years in the 
Montana National Guard.  As far back as he could remember, 
the veteran had had a hearing loss.  The sergeant did not 
know how bad it was, but it was noticeable.  A statement from 
the veteran's former Command Sergeant Major also references 
the veteran's hearing loss.  The statement from the veteran's 
former Lieutenant Colonel indicates that the veteran had 
asked to be transferred from the mortar section to the scout 
section because of his hearing loss.  The statement from J. 
T. C., Sergeant First Class, indicates that it was quite 
apparent that the veteran had a hearing loss while a member 
of the 163rd Cavalry.  The veteran had requested a transfer 
from the mortar section to the scout section because of his 
hearing loss.  The sergeant noted that the veteran had 
requested a waiver for his hearing loss, which the sergeant 
was sure had been granted, although the veteran's records 
were no longer with the unit.

Upon VA audiometric examination in November 1999, the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
30
70
LEFT
5
5
5
35
70

In response to the Board's April 1998 remand, the examiner 
opined that it was less likely than not that any additional 
hearing loss occurred from November 1966, when the veteran 
was first tested, to April 1977.  The examiner based this 
opinion upon the veteran's service in Vietnam and upon his 
service in the Marine Corps Reserves.  The examiner noted 
that a mild high frequency hearing loss had been noted upon 
induction examination in November 1966.  The next examination 
of record was in April 1977, which showed normal hearing 
through 4000 cycles.  It was not until January 1980 that any 
hearing loss was noted at 4000 cycles.

III.  Analysis

Initially, the Board finds that the veteran submitted a well 
grounded claim of entitlement to service connection for 
bilateral hearing loss within 38 U.S.C.A. § 5107(a) (West 
1991).  Specifically, the Board finds that the veteran 
submitted a claim that is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In turn, then, upon 
review of the veteran's claims file, the Board finds that the 
evidence of record supports the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

At the outset, the Board stresses that the veteran's three 
periods of service are, in effect, separate and distinct 
periods in this instance.  Arguably, a showing of hearing 
loss per Hensley during any of these periods, coupled with 
current evidence of hearing loss disability for VA purposes, 
establishes entitlement to service connection for bilateral 
hearing loss.

As noted above, with respect to the first period of service 
(from 1967 to 1970), a mild high frequency hearing loss at 
6000HZ was present upon pre-induction examination in November 
1966.  In effect, then, the evidence indicates that the 
veteran's hearing loss preexisted service.  There is no 
separation examination for this period in the veteran's 
claims file.  As such, the Board cannot determine whether the 
veteran's hearing loss increased during service.

As for the veteran's period of service in the Marine Corps 
Reserves (from 1970 to 1977), the Board notes that there is 
no clinical evidence at all as to the veteran's level of 
hearing.  Indeed, other than unrelated service personnel 
records, there are no service medical records (including 
periodic examinations) pertaining to this period.  As such, 
the Board cannot determine the veteran's level of hearing 
during this timeframe.

However, with respect to the veteran's third period of 
service (from 1977 to 1992), the Board notes that upon 
enlistment examination for the Montana National Guard, in 
April 1977, there was no evidence of hearing loss per 
Hensley.  However, upon examination in February 1981, not 
only was there evidence of hearing loss per Hensley, there 
was also evidence of hearing loss disability for VA purposes.  
Specifically, the veteran's puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10

65
LEFT
25
15
10

75

Further, upon two other periodic examinations, in February 
1985 and March 1989, hearing loss per Hensley was present, as 
was hearing loss disability for VA purposes.  In effect, 
then, the clinical evidence demonstrates bilateral hearing 
loss while the veteran was in service in the Montana National 
Guard.

Additionally, the Board notes that the record clearly shows 
that the veteran was exposed to loud noises during all three 
periods of his service, as he was a radio/transmitter 
operator in an artillery/mortar section for many years.  
Further, according to the lay statements from his fellow 
servicemen, the veteran's hearing loss was an acknowledged 
fact, and the veteran requested and was granted a transfer to 
a scout section because of his hearing loss.

In light of the above, therefore, the Board finds evidence of 
record to support a grant of service connection for bilateral 
hearing loss.  Admittedly, though, the Board also finds 
evidence against the veteran's claim.  

Specifically, the Board notes the opinion expressed in the 
November 1999 VA audiometric examination report, which 
indicates that it was less likely than not that the veteran 
experienced additional hearing loss from November 1966 to 
April 1977.  In affording this opinion less evidentiary 
weight when compared to the evidence just discussed above, 
the Board finds that the examiner neither referenced nor 
discussed the veteran's 15 years of service in the Montana 
National Guard.  Also, the Board notes that the RO informed 
the examiner prior to the examination that the law provided 
for different thresholds as to entitlement to service 
connection based upon various types of service.  In this 
respect, the Board questions the wisdom and necessity of such 
an instruction, as it appears to blur the distinction between 
medical questions and legal questions.  Further, this 
information also seems to limit the field of inquiry by the 
examiner, which is not permitted.  See Bielby v. Brown, 
7 Vet. App. 260 (1994).  As such, the Board does not find 
this evidence persuasive as to the issue of entitlement to 
service connection for bilateral hearing loss, especially 
when viewed within the context of the whole evidentiary 
picture.

Therefore, in light of the above, the Board finds that the 
veteran is entitled to service connection for bilateral 
hearing loss.

In reaching this determination, the Board acknowledges the 
distinctions in service noted and considered by the RO in its 
denial of the veteran's claim.  However, service connection 
may still be established for injuries incurred or aggravated 
in the line of duty during inactive duty periods.  See 
38 U.S.C.A. §§ 101(24), 1131 (West 1991) (emphasis added).  
In this instance, given the veteran's service as a 
radio/transmitter operator in an artillery/mortar section, 
the Board equates the veteran's exposure to loud noises to 
acoustic trauma, an injury.


ORDER

Service connection for bilateral hearing loss is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

